Citation Nr: 0414557	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral sickle cell 
retinopathy, currently evaluated as 50 percent disabling with 
an additional 10 percent rating for active pathology from 
February 15, 2001, and previously rated 30 percent disabling 
from July 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which continued a 30 percent rating for 
bilateral sickle cell retinopathy with right eye macular 
anteriolar occlusion.  In a February 2003 rating decision, 
the disability evaluation for the veteran's bilateral eye 
disability was increased to 50 percent and an additional 10 
percent rating was also assigned for active pathology; both 
ratings were assigned an effective date of February 15, 2001.  
The veteran continued his appeal and this matter is properly 
before the Board for appellate consideration.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

A review of the claims folder reveals that additional 
development is required and procedural issues which must be 
addressed prior to final appellate decision.  Accordingly, 
this claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim presents with a somewhat complicated procedural 
history.  The original rating issued by the RO in October 
1997 granted entitlement to service connection for right eye 
macular arteriolar occlusion.  An initial evaluation of 20 
percent was assigned for the right eye disability, effective 
from July 1, 1997.

In August 1998, the veteran submitted a notice of 
disagreement with respect to the initial rating assigned for 
his right eye disability and requested that he be granted 
service connection for his left eye disability for which he 
underwent surgical intervention at a VA medical center in 
December 1997.  The RO responded by scheduling the veteran 
for a VA examination in September 1998, which he attended, 
and then issuing a rating decision and Statement of the Case 
in December 1999 increasing the initial rating for the right 
eye disability to 30 percent.  Again, the left eye disability 
was not addressed.

In June 2000, the RO obtained treatment records from the VA 
medical center at which the veteran advised he had undergone 
left eye surgery.  The following month, the RO notified the 
veteran of the evidence needed to substantiate a claim for 
compensation under 38 U.S.C. Section 1151 when it is claimed 
that disability occurred because of treatment received at a 
VA facility.  The veteran did not respond to this letter, but 
in August 2000, attended a VA examination scheduled by the RO 
that resulted in findings limited to the loss of visual 
acuity.

This appeal arises from a December 2000 rating decision that 
recharacterized the veteran's eye disability as bilateral 
sickle cell retinopathy with right eye macular arteriolar 
occlusion and continued the 30 percent rating from July 1, 
1997 for the bilateral eye disability.  The veteran filed a 
notice of disagreement with this rating decision on February 
15, 2001.  The RO responded by sending a duty-to-assist 
letter dated in May 2001 containing generic language for 
evidence needed to substantiate a claim for entitlement to 
service connection as well as a claimant's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  A Statement of the Case was issued in February 2002.

The veteran submitted a detailed statement of his 
disabilities in February 2002 and underwent another VA 
examination in April 2002 that also resulted in the reporting 
of findings solely regarding loss of visual acuity.  In a May 
2002 rating decision, the 30 percent evaluation was again 
continued.

The veteran gave testimony before an RO hearing officer in 
September 2002 that he only had peripheral vision and that 
the loss of vision in his right eye caused double vision.  He 
submitted a statement from the military treating eye 
specialist who had treated him since November 1994.  The 
statement included the opinion that the veteran's visual 
impairment was worse than legal blindness, that he had no 
stereo vision, and that he was unable to perform any job that 
required depth perception.  Treatment records were obtained 
and the veteran again underwent VA examination in September 
2002.  Visual impairment was reported as was the diagnoses of 
moderate sickle cell retinopathy of the left eye and severe 
sickle cell retinopathy with loss of foveal vision in the 
right eye.  Visual field acuity testing performed in February 
2003 showed some loss of peripheral vision in both eyes.

In a February 2003 rating decision, the RO increased the 
veteran's disability rating to 50 percent for bilateral 
sickle cell retinopathy and assigned an additional 10 percent 
rating for active pathology.  Interestingly, the effective 
date assigned for this rating is February 15, 2001, the date 
the veteran filed his notice of disagreement with the RO's 
December 2000 rating decision.  The 2003 rating decision, 
however, states that February 15, 2001, is the date of 
receipt of claim.

The veteran gave testimony before the Board in December 2003 
that his vision had been about the same since his discharge 
from service, that he had been unable to pursue his chosen 
professions since discharge from service because of his 
bilateral eye disabilities, and that he did not have any 
peripheral vision.  It was noted that the veteran had 
recently been assigned a total disability rating based on 
individual unemployability and that he wanted to pursue a 
higher rating for his bilateral eye disability on a schedular 
and extra-schedular basis.

That said, the Board points out that a remand is required 
because VA must address its duty to notify under the VCAA, to 
include VA's duty to notify a claimant of the information 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, it 
does not appear that the veteran has ever been provided with 
a letter notifying him of the provisions of the VCAA as it 
pertains to the issue on appeal and being provided the 
updated regulations in a Statement of the Case is 
insufficient notice notwithstanding the veteran's waiver of 
his rights at the recent hearing.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Additionally, because the December 2000 rating decision that 
is the basis of this appeal essentially granted service 
connection for the left eye disability from July 1, 1997, the 
Board finds that the RO must address the propriety of the 
disability evaluation from July 1, 1997 to the present, 
including whether additional staged ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
appellant has also asserted that extraschedular rating is 
appropriate.  In addition, the rating decision granting a 
total rating referenced at the recent hearing should also be 
associated with the claims folder.

Finally, the Board finds that the medical record must be 
further developed to determine the actual level of disability 
experienced.  Specifically, the veteran has given conflicting 
statements with respect to his peripheral vision and the 
medical reports are unclear as to the actual level of 
functional disability presented.  The Board also notes that 
the treatment note dated in May 2003, submitted at the 
hearing before the Board, refers to "poor patient 
reliability" in the visual fields examination of both eyes 
due to the number of "false negatives".  Consequently, this 
claim must be remanded so that another VA examination may be 
scheduled to include a request for specific and detailed 
medical opinions.  The appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.   

2.  After any newly identified evidence 
is associated with the claims folder, the 
RO should schedule the veteran for an 
examination to determine the level of 
service-connected bilateral eye 
disability.  The examiner is to review 
the claims folder, including all 
treatment records, previous VA 
examination reports, and the August 2002 
opinion of the veteran's service eye 
specialist, and perform all needed visual 
acuity and visual field impairment 
testing.  Findings are to be reported on 
impairment of visual acuity, field loss, 
pain, rest-requirements, and episodic 
incapacity.  The examiner should 
specifically state if the veteran has any 
peripheral vision in either eye and 
whether the veteran's impairment in 
either eye is functionally equivalent to 
the loss of that eye.  The examiner 
should also render an opinion as to 
whether it is at least as likely as not 
that the veteran's impairment has stayed 
basically the same since his discharge 
from service in June 1997.  All opinions 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the appeal should again 
be reviewed by the RO.  The RO should 
specifically address the evaluation of 
the disability since July 1, 1997 under 
Fenderson, including whether the 10 
percent rating for the active process 
should be assigned earlier than February 
15, 2001.  The RO should also address 
whether assignment of an extraschedular 
rating is appropriate for any period 
since July 1, 1997.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




